James L. Conner, II, Attorney at Law, For Cubbage, Frederick W., et al.
Katherine A. Murphy, Assistant Attorney General, For The Board of Trustees Of The Endowment Fund Of North Carolina State University At Raleigh.
Paul T. Flick, Attorney at Law, Raleigh, For NC State Natural Resources Foundation, Inc.
Lori P. Jones, Attorney at Law, Raleigh.
Amie C. Sivon, Attorney at Law, Raleigh.
Opinion
The following Order was entered:
Pursuant to N.C.G.S. 7A-31(a) and (b)(2) and Rule 15(e)(2) of the North Carolina Rules of Appellate Procedure, the Court on its own initiative hereby certifies for review prior to determination in the Court of Appeals Cubbage, et al. v. Bd. of Tr. of N.C. State Univ. Endowment Fund, et al., COA14-311. The case shall be docketed in this Court as of the date of this order. Briefs of the respective parties that have been submitted to the Court of Appeals shall be considered by this Court. Any party may *885file a new brief in this Court consistent with the North Carolina Rules of Appellate Procedure.